Title: To John Adams from Jean de Neufville & Fils, 28 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourable Sir
Amsterdam the 28th. March 1781

We begg leave to thank yoúr Excellency for her most obliging favoúr of Yesterday, with the inclosed bills Accepted, may we begg the same favoúr for 7 Others since received and here annexed. We shall not troúble Yoúr Excellency with any new proposalls respecting the Loan, observing she wishes not to exceed the terms already proposed; we had the honoúr to acquaint yoúr Excellency that we should have gone through with it if St. Eústacia had not been taken, so it was, for oúr Leonard had pretty near the engagement ready provided we would sacrifice oúr Comission, which Certainly we would have done; we could not yett Since resúme the negotiation, bútt oúr good will in every Object respecting to America and to Yoúr Excellency will always excúse oúr endeavoúrs if they dont Súcceed we are not however at a loss for some good expectations, bútt Republicae nostrae ad exemplúm, totus componitús orbis, in slow motion. We had the honoúr to observe before to Yoúr Excellency that in case a circúlation could be admitted we made no difficúlty to pay the bills then drawn, as we are now comfirmd in the ideas we then had that oúr people wants to consider, no generosity guides narrow minds; we wont give úp the hopes however of Succeding; butt would be less anxioús if we had the ressoúrces in oúr Selfs which the Coúrt of France hath, and could dispose of so many millions; and on this consideration, we may expect as individúals that oúr will at least will be taken for deeds; we can not expect to interfere with the Comission of those who Advance the money as Mr. Grand is the Banker in Paris it is natúrall his hoúse here should have that preference, as they have always done most of the bússiness for the French Coúrt, and oúr wishes were that American Conections might be centred in oúr Republicq withoút Any intermediation, and this we hope still to promote.
If this should have a bad effect on the American loan in this Republicq we could only be sorrow for it and it may; the French at least some among them will like it; bútt after the publicq Comotions here will be settled, we may be steadier in oúr attatchments, they prove in generall as light as we are heavy; we thank Yoúr Excellency for the preference given to ús, and will deserve the same for never the Coúrt of France can blame Yoúr Excellency for the terms, we have convincing proves that doctr. Franklin offerd larger then we ever desired from Yoúr Excellency.
Oúr private Negotiations are going on, when they are open and clos’d we are, when not we can keep oúr guard as well as others. May we give Yoúr Excellency joy on a generall good prospect, for the Caúse of Liberty in which we flatter oúr Selfs to have the Same though perhaps through different Channels, and could it not be possible that oúr Ideas came from the Same Source.
The Letters enclosed we forward according to oúr duty And have the honoúr to be with all respectfúll regard Honourd sir Yoúr Excellencys most devoted obedient húmble Servants

John de Neufville & Son


The 7 bills mentiond is 1 For Mr. Hodshon 6 For ús.

